DETAILED ACTION
Status of Claims
Claims 1 – 20 are pending.
Claims 1 and 14 are independent.
This office action is Non-Final.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

*		*		*
Double Patenting
Claims 14 - 18 of this application is patentably indistinct from claims 1, 2 and 5  of Application No. 16/416,280. Pursuant to 37 CFR 1.78(f), when two or more applications filed by the same applicant or assignee contain patentably indistinct claims, elimination of such claims from all but one application may be required in the absence of good and sufficient reason for their retention during pendency in more than one application. Applicant is required to either cancel the patentably indistinct claims from all but one application or maintain a clear line of demarcation between the applications. See MPEP § 822.
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 14 - 18 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 2, and 5 of U.S. Patent No. 11,023,143. Although the claims at issue are not identical, they are not patentably distinct from each other because they are directed to the same invention; a node interconnection apparatus, a resource control node, and a server system, aimed to separate a resource access function from a computing node, thereby improving efficiency of the computing node or reducing energy consumption of the computing node.
Differences are provided in the table below (emphasis added by the Examiner):
Instant Application ‘879
Patent No. ‘143
14. A node interconnection apparatus comprising: a computing node comprising: a first processing unit, and a first storage unit; and a resource control node comprising: a second processing unit, a second storage unit, a device interconnection interface configured to connect the resource control node to the computing node, and a network storage interface configured to connect the resource control node to a network storage device, wherein the resource control node is configured to: manage the network storage device, acquire an operating system image from the network storage device, and provide the operating system image to the computing node for the computing node to start a first operating system.
1. A node interconnection apparatus, comprising: a computing node and a resource control node; wherein the computing node comprises a first processing unit and a first storage unit; wherein the resource control node comprises: a second processing unit, a second storage unit, a device interconnection interface for connecting the resource control node to the computing node, and a network storage interface for connecting the resource control node to a network storage device; wherein the resource control node is configured to manage the network storage device, and when the computing node needs to start up, the resource control node is configured to acquire first operating system startup information from the network storage device, and provide the first operating system startup information to the computing node.
15. The node interconnection apparatus of claim 14, wherein the resource control node is further configured to start a second operating system.
2. The node interconnection apparatus according to claim 1, wherein the resource control node is further configured to start a second operation system of the resource control node.
16. The node interconnection apparatus of claim 14, wherein the resource control node further comprises a local storage interface configured to connect to a local storage device.

17. The node interconnection apparatus of claim 16, wherein the resource control node is further configured to manage the local storage device.

18. The node interconnection apparatus of claim 17, wherein the resource control node is further configured to allocate a storage resource for the computing node and in the local storage device or the network storage device.
5. The node interconnection apparatus according to claim 1, wherein the resource control node further comprises a local storage interface for connecting to a local storage device; and the resource control node is further configured to manage the local storage device and allocate storage resource in one or both of the local storage device and the network storage device for the computing node.


Appropriate action is required.

*		*		*

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1 – 12, 14 – 20 are rejected under 35 U.S.C. 103 as being unpatentable over Satoyama et al. (US Patent Application Publication No. 2015/0304423, hereinafter “Satoyama”), in view of Shanmuganathan et al. (US Patent Application Publication No. 2015/021856, hereinafter “Shanmuganathan”).

As per claim 1, Satoyama teaches a node interconnection apparatus, comprising: 
a computing node [server computer 2, fig. 4] comprising: 
a first processing unit [CPU 21, fig. 4], and 
a first storage unit [memory 22, fig. 4]; 
a resource control node [storage controller 3, fig. 4] comprising: 
a second processing unit [CPU 31, fig. 4], 
a second storage unit [memory 32, fig. 4], 
a device interconnection interface [PCIe I/F 42, fig. 4] configured to connect the resource control node to the computing node, and
 a network storage interface configured to connect the resource control node to a network storage device [0084 – 0088: storage controller connects both to local and network storage]; and 
a power supply device configured to supply electrical power to the computing node and the resource control node [0210: power supply supplies power to storage controller upon detecting power-on].

However, Satoyama does not explicitly teach  “…wherein the resource control node is configured to control electrical power supply to the computing node.”. 
Shanmuganathan is cited to explicitly teach how power is managed via the resource controller of a system including computer and storage resources. Both Shanmuganathan and Satoyama are directed toward computing node management via a connected resource node.
	As per claim 1, Shanmuganathan further teaches …wherein the resource control node is configured to control electrical power supply to the computing node [0048: The resource allocation module performs power management of the computer system]. 
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Shanmuganathan with Satoyama as Shanmuganathan teaches power management and savings via the resource controller.

As per claim 2, Satoyama teaches the node interconnection apparatus of claim 1, wherein the resource control node further comprises a storage interface configured to connect to a local storage device [0084-0088: storage controller connects both to local and network storage ].

As per claim 3, Shanmuganathan teaches the node interconnection apparatus of claim 1, wherein the resource control node is further configured to provide an operating system image to the computing node [0031: “… The management computer may be configured to generate, modify and/or monitor the current configurations of the host computers and the clients running on the host computers, for example, virtual machines (VMs). The configurations may include hardware configuration of each of the host computers, such as CPU type and memory size, and/or software configurations of each of the host computers, such as operating system (OS) type and installed applications or software programs. …”].

As per claim 4, Shanmuganathan teaches the node interconnection apparatus of claim 3, wherein the computing node is configured to start a first operating system according to the operating system image [0031].

As per claim 5, Shanmuganathan teaches the node interconnection apparatus of claim 4, wherein the resource control node is further configured to start a second operating system [0031].

As per claim 6, Satoyama teaches the node interconnection apparatus of claim 1, wherein the resource control node is further configured to form a virtual disk from a storage resource of the network storage device [logical unit number is assigned to logical units/volumes, 0123, 0211 ].

As per claim 7, Satoyama teaches the node interconnection apparatus of claim 6, wherein the resource control node is further configured to provide the virtual disk to the computing node [0102, 0159 – 0162: logical volumes are provided ].

As per claim 8, Shanmuganathan teaches the node interconnection apparatus of claim 1, wherein the resource control node is further configured to perform a power-on operation or a power-off operation on the computing node without affecting a working state of the resource control node [0048].

As per claim 9, Satoyama teaches the node interconnection apparatus of claim 1, wherein the computing node is configured to generate input/output (IO) requests [0122: both NVMe and SCSI are used for I/O requests from the server computer 2 to the storage controller 3.].

As per claim 10, Satoyama teaches the node interconnection apparatus of claim 9, wherein the resource control node is further configured to manage a bandwidth required by the IO requests to meet a quality of service (QoS)requirement of the computing node [0084: The storage controller uses a storage area in the flash memory device to provide high-performance I/O processing.].

As per claim 11, Satoyama teaches the node interconnection apparatus of claim 1, wherein the device interconnection interface is a Peripheral Component Interconnect Express (PCIe) interface [0053,0120].

As per claim 12, Satoyama teaches the node interconnection apparatus of claim 1, wherein the network storage interface is an Ethernet interface [0088].

*		*		*

As per claim 14, Satoyama teaches a node interconnection apparatus comprising: 
a computing node [server computer 2, fig. 4] comprising: 
a first processing unit [processor 21, fig. 4], and 
a first storage unit [memory 22, fig. 4]; and 
a resource control node [storage controller 3, fig. 4] comprising: 
a second processing unit [processor 31, fig. 4], 
a second storage unit [memory 32, fig. 4], 
a device interconnection interface [PCIe I/F endpoints 42, fig. 4] configured to connect the resource control node to the computing node, and 
a network storage interface [0084-0088: storage controller connects to network storage] configured to connect the resource control node to a network storage device, wherein the resource control node is configured to: 
manage the network storage device [0157].

However, Satoyama does not teach “…acquire an operating system image from the network storage device, and provide the operating system image to the computing node for the computing node to start a first operating system.”.
Shanmuganathan is cited to explicitly teach how power is managed via the resource controller of a system including computer and storage resources. Both Shanmuganathan and Satoyama are directed toward computing node management via a connected resource node.

As per claim 14, Shanmuganathan further teaches … acquire an operating system image from the network storage device, and
 provide the operating system image to the computing node for the computing node to start a first operating system [0031: “… The management computer may be configured to generate, modify and/or monitor the current configurations of the host computers and the clients running on the host computers, for example, virtual machines (VMs). The configurations may include hardware configuration of each of the host computers, such as CPU type and memory size, and/or software configurations of each of the host computers, such as operating system (OS) type and installed applications or software programs. …”].It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Shanmuganathan with Satoyama as Shanmuganathan teaches provisioning via the resource controller

As per claim 15,  Shanmuganathan teaches the node interconnection apparatus of claim 14, wherein the resource control node is further configured to start a second operating system [0031].

As per claim 16, Satoyama teaches the node interconnection apparatus of claim 14, wherein the resource control node further comprises a local storage interface configured to connect to a local storage device [0084-0088].

As per claim 17, Satoyama teaches the node interconnection apparatus of claim 16, wherein the resource control node is further configured to manage the local storage device [0084-0088, 0157].

As per claim 18, Satoyama teaches the node interconnection apparatus of claim 17, wherein the resource control node is further configured to allocate a storage resource for the computing node and in the local storage device or the network storage device [0084-0088, 0157].

As per claim 19, Satoyama teaches the node interconnection apparatus of claim 18, wherein the resource control node is further configured to form a virtual disk from the storage resource [logical unit number is assigned to logical units/volumes, 0123, 0211 ].

As per claim 20, Satoyama teaches the node interconnection apparatus of claim 19, wherein the resource control node is further configured to provide the virtual disk to the computing node for storing the operating system image [0102, 0159 – 0162: logical volumes are provided ].

*		*		*

5.	Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Satoyama et al. (US Patent Application Publication No. 2015/0304423, hereinafter “Satoyama”), in view of Shanmuganathan et al. (US Patent Application Publication No. 2015/021856, hereinafter “Shanmuganathan”), in further view of Ben Yehuda et al. (US Patent Application No. 2015/0032910, hereinafter “Ben Yehuda”).
As per claim 13, Satoyama, in view of Shanmuganathan, teaches the node interconnection apparatus of claim 1. However, Satoyama nor Shanmuganathan teach “… wherein the network storage interface is an InfiniBand (IB) interface …“.
Ben Yehuda is cited to teach systems and methods for I/O monitoring in a plurality of compute nodes a plurality of service nodes utilizing PCIe. In particularly, Ben Yehuda teaches PCIe providing an interface to Infiniband.
As per claim 13, Ben Yehuda teaches wherein the network storage interface is an InfiniBand (IB) interface [0018]. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Ben Yehuda with Shanmuganathan and Satoyama as Ben Yehuda teachings adds versatility for PCIe interconnections.

*		*		*

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Haga; Futoshi (US Patent Application Publication No. 2014/0047144) “I/O DEVICE AND STORAGE MANAGEMENT SYSTEM”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TERRELL S JOHNSON whose telephone number is (571)270-3485. The examiner can normally be reached 10AM-7PM EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jaweed Abbaszadeh can be reached on 571-270-1640. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TERRELL S JOHNSON/             Primary Examiner, Art Unit 2187